DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.  Claims 1, 3-4, 6, 9 and 14-16 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.6,491,088 to Sucker et al (Sucker) in view of U.S. Patent No. 8,205,662 to Girgensohn et al (Girgensohn).
Concerning claim 1, Sucker discloses a slab warpage detection apparatus detecting warpage of a slab drawn from a mold in continuous casting equipment, the slab warpage detection apparatus comprising: 
a pair of pressing rolls (4 or 5) that pinches the slab on an exit side of a roll segment supporting the slab drawn from the mold; 
a movement unit (11, 21 or 12, 22) that supports the pair of pressing rolls to be movable in a thickness direction of the slab;
a position detecting unit (19 or 20) that detects positions of the pressing rolls in the thickness direction of the slab; and 
a control device (10) configured to: 
receive information of the position of each of the pressing rolls detected by the position detecting unit (column 5, lines 23-29); 
determine whether an amount of displacement of the positions of each of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39); and 
adjust pressing forces of the pair of pressing rolls to straighten warpage of the slab in a case where the amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds the predetermined value  (column 5, lines 34-39); 
wherein the movement unit comprises a cylinder (13 or 14) and a rod portion (23 or 24) disposed to be retractable from the cylinder, and the pressing rolls (4 or 5) are provided at a tip of the rod portion, and wherein the position detecting unit (19 or 20) is connected to the control device (10).
However, Sucker does not disclose a pair of movement units where each unit is configured to support a respective pressing roll and thus each roll is moveable in the thickness direction of the slab.
Girgensohn discloses in figure 2 a slab warpage apparatus comprising: 
a pair of pressing rolls (4) that pinches the slab (1) on an exit side of a roll segment supporting the slab drawn from the mold; 
a pair of movement units (13, 14), each movement unit (13, 14) of the pair of movement units configured to support a respective pressing roll (7, 8) of the pair of pressing rolls (4), each of the pressing rolls (7, 8) of the pair of pressing rolls (4) configured to be movable in a thickness direction of the slab.
Because both these references are concerned with a similar problem, using pressing rolls for a continuous casting system to correct defects in the slab it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fixed roll of Sucker to instead have the same movement unit as the other side.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. In this case, the teaching of Girgensohn is simply having each roll of the pair of rolls have a movement unit for moving the roll in the thickness direction of the slab.  It is noted that mere duplication of parts (in this case the movement unit and accompanying system) has no patentable significance unless a new and unexpected result is produced which as shown by Girgensohn is neither a new or unexpected result.
Concerning claim 3, Sucker, in view of Girgensohn, discloses the device is capable of having wherein the slab having a center solid phase ratio of 70% or higher is used as a detection target.
Concerning claim 4, Sucker, in view of Girgensohn, discloses the continuous casting equipment (1) is vertical-type continuous casting equipment (see figure 1).
Concerning claim 6, Sucker in view of Girgensohn discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 1, the method comprising: 
detecting warpage of a slab by causing the position detecting unit to detect the positions of the pressing rolls when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (column 5, lines 23-29); and 
straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39).
Concerning claim 9, Sucker, in view of Girgensohn, discloses the continuous casting equipment (1) is vertical-type continuous casting equipment (see figure 1).
Concerning claim 14, Sucker in view of Girgensohn discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 3, the method comprising: 
detecting warpage of a slab by causing the position detecting unit to detect the positions of the pressing rolls when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (column 5, lines 23-29); and 
straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39).
Concerning claim 15, Sucker in view of Girgensohn discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 4, the method comprising: 
detecting warpage of a slab by causing the position detecting unit to detect the positions of the pressing rolls when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (column 5, lines 23-29); and 
straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39).
Concerning claim 16, Sucker in view of Girgensohn discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 9, the method comprising: 
detecting warpage of a slab by causing the position detecting unit to detect the positions of the pressing rolls when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (column 5, lines 23-29); and 
straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39).

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. Applicant argues that Girgensohn does not disclose or suggest the detection and correction of the warpage.  However, as discussed above, Girgensohn is merely being used to disclose that it is well known in the art for the pressing rollers on either side of the slab to be moveable.  As such, the combination would have the system and method of Sucker but such system and method would apply to moving and detecting using both rolls.  Accordingly, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
09/15/2022